IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                 September 19, 2001 Session

  VENELSIA STEPHENS v. THE SHELBY COUNTY GOVERNMENT,                                           ET
                             AL.

                 A Direct Appeal from the Circuit Court for Shelby County
                   No. 80136 T.D., The Honorable D'Army Bailey, Judge



                   No. W2000-01353-COA-R3-CV - Filed October 18, 2001


        County employee sued county for on-the-job injury benefits resulting from carpel tunnel
syndrome. Employee filed suit over one year after the county denied her claim for benefits. After
a nonjury trial, the trial court dismissed plaintiff’s case with prejudice as barred by the one-year
statute of limitations. Employee appeals. We affirm.


    Tenn.R.App.P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                      Remanded

W. FRANK CRAWFORD, P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and HOLLY KIRBY LILLARD, J., joined.

Florence M. Johnson, Memphis, For Appellant, Venelsia Stephens

Carroll C. Johnson, Memphis, For Appellees, Shelby County Government, et al



                                            OPINION

        Since December of 1982, plaintiff, Venelsia Stephens, has been employed with the Shelby
County Correctional Center as a deputy jailer. Her duties include supervising inmates, operating and
controlling the metal doors, tending to the needs of prisoners and filling out forms. Some time in
the year 1992, Ms. Stephens began having pain, numbness, and tingling in both of her hands. She
was seen and treated by Dr. John Huffman. Dr. Huffman testified that when he saw Ms. Stephens
on March 4, 1994, she was having severe carpel tunnel symptoms, and he suggested that she would
need surgery. She was fitted splints and placed on non-steroidal anti-inflammatory agents. He
further testified that he saw her again on March 18, 1994, and her symptoms were very severe. He
then referred her to a Dr. Manugian. At that time, he determined that she would need a letter stating
that this condition was job-related. Ms. Stephens testified that she made a claim with the county in
February or March of 1994 for an on-the-job injury. Shortly thereafter, she received a letter dated
April 11, 1994, denying her claim for an on-the-job injury.

      Shelby County has not elected to come under the provisions of the Tennessee Workers
Compensation Act, but the County has adopted an on-the-job injury policy (“OJI policy”) to
compensate employees injured on the job. The policy further provides:

                 On issues where County policy is silent, the policy and practice of
                 Shelby County is to use the Tennessee Workers’ Compensation Act
                 as a guide and to operate in substantial compliance with the Act.

There is no limitation period set out in the OJI policy. The statute of limitations contained in the
Workers’ Compensation Act provides that suit must be filed within one year of the date of injury.
T.C.A. § § 50-6-203, 224 (1999).

         Ms. Stephens argued in the trial court, and asserts in this Court, that the statute of limitations
is not triggered until the employee is advised of a permanent impairment rating. As the trial court
aptly observed, an employee can get a temporary disability compensation without any permanent
impairment. In Hibner v. St. Paul Mercury Ins. Co., 619 S.W.2d 109 (1981), the Court said:

                         The determination of the time the statute of limitations begins
                 to run often is troublesome, not from the standpoint of what triggers
                 the running of the statute but from a factual standpoint. It is now
                 settled that the date the employee’s disability manifests itself to a
                 person of reasonable diligence, not the date of the accident, triggers
                 the statute of limitations. Davidson & Graham Const. Co. v. McKee,
                 562 S.W.2d 426 (Tenn. 1978); Norton Co. v. Coffin, 553 S.W.2d 751
                 (Tenn. 1977); Union Carbide Corp., Food Prod. Div. v. Cannon,
                 523 S.W.2d 360 (Tenn. 1975); Imperial Shirt Corporation v.
                 Jenkins, 217 Tenn. 602, 399 S.W.2d 757 (1966); Griffitts v.
                 Humphrey, 199 Tenn. 528, 288 S.W.2d 1 (1955).

Id. at 110-11.

The statute begins to run when the employee knows or reasonably should know that a compensable
injury has been sustained. See Livington v. Shelby Williams Industries, 811 S.W.2d 511 (Tenn.
1991).

       Plaintiff’s complaint was filed July 24, 1996. The record establishes that in April 1994, Ms.
Stephens knew that her condition was diagnosed as carpel tunnel syndrome, she knew that her
physician felt that it was work-related, she filed a claim for on-the-job injury, the claim was denied,
she had surgery on both hands, and she missed time from work because of this condition. Under the


                                                   -2-
facts in this record, Ms. Stephens knew or reasonably should have known that she had sustained a
compensable injury more than one year the complaint was filed. The trial court so found, and the
evidence does not preponderate against this finding. Tenn.R.App.P. 13(d).

        Accordingly, the judgment of the trial court is affirmed, and the case is remanded to the trial
court for such further proceedings as may be necessary. Costs of the appeal are assessed against the
appellant, Venelsia Stephens, and her surety.

                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -3-